Execution Copy
 
STOCK PLEDGE AGREEMENT
 
This Stock Pledge Agreement (this “Agreement”), dated as of February 13, 2007,
by and between Federal Partners, L.P., a Delaware limited partnership (“Federal
Partners”) and Thomas Ventures, Inc., a Delaware corporation (“Pledgor”).
 
BACKGROUND
 
Pledgor and Thomas Equipment, Inc., a Delaware corporation (“Thomas Equipment”),
have made in favor of Federal Partners a Secured Term Note, dated as of the date
hereof (as amended, modified, restated and/or supplemented from time to time,
the “Secured Term Note”) in consideration of which Federal Partners will provide
a term loan (the “Loan”) to Pledgor and such Thomas Equipment.
 
In order to induce Federal Partners to continue to provide the Loan, Pledgor has
agreed to pledge and grant a security interest in the collateral described
herein to Federal Partners on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt of which is hereby acknowledged, the parties hereto
agree as follows:
 
1.  Defined Terms. Capitalized terms used herein without definition shall have
the meanings ascribed to such terms in the Secured Term Note, that certain
Common Stock Purchase Warrant, dated the date hereof, by Thomas Equipment in
favor of Federal Partners (the “Warrant”) or that certain Registration Rights
Agreement, by and among the Thomas Equipment and Federal Partners (the
“Registration Rights Agreement” and together with the Stock Pledge and the
Warrant, the “Documents”), as applicable.
 
2.  Pledge and Grant of Security Interest. To secure the full and punctual
payment and performance of (the following clauses (a) and (b), collectively, the
“Indebtedness”) (a) the obligations under the Secured Term Note and (b) all
other indebtedness, obligations and liabilities of Pledgor and/or Thomas
Equipment to Federal Partners whether now existing or hereafter arising, direct
or indirect, liquidated or unliquidated, absolute or contingent, due or not due
and whether under, pursuant to or evidenced by a note, agreement, guaranty,
instrument or otherwise (in each case, irrespective of the genuineness,
validity, regularity or enforceability of such Indebtedness, or of any
instrument evidencing any of the Indebtedness or of any collateral therefor or
of the existence or extent of such collateral, and irrespective of the
allowability, allowance or disallowance of any or all of such in any case
commenced by or against Pledgor under Title 11, United States Code, including,
without limitation, obligations or indebtedness of Pledgor for post-petition
interest, fees, costs and charges that would have accrued or been added to the
Indebtedness but for the commencement of such case), Pledgor hereby pledges,
assigns, hypothecates, transfers and grants a security interest to Federal
Partners in all of the following (the “Collateral”):
 
(a)  the shares of stock set forth on Schedule A annexed hereto and expressly
made a part hereof (together with any additional shares of stock or other equity
interests acquired by Pledgor, the “Pledged Stock”), the certificates
representing the Pledged Stock and all dividends, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the Pledged Stock;
 
 
1

--------------------------------------------------------------------------------

 
 
(b)  all additional shares of stock of the issuer (the “Issuer”) of the Pledged
Stock from time to time acquired by Pledgor in any manner, including, without
limitation, stock dividends or a distribution in connection with any increase or
reduction of capital, reclassification, merger, consolidation, sale of assets,
combination of shares, stock split, spin-off or split-off (which shares shall be
deemed to be part of the Collateral), and the certificates representing such
additional shares, and all dividends, cash, instruments and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares; and
 
(c)  all options and rights, whether as an addition to, in substitution of or in
exchange for any shares of any Pledged Stock and all dividends, cash,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
such options and rights.
 
3.  Delivery of Collateral. All certificates representing or evidencing the
Pledged Stock shall be delivered to and held by or on behalf of Federal Partners
pursuant hereto and shall be accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance satisfactory to
Federal Partners. Pledgor hereby authorizes the Issuer upon demand by Federal
Partners to deliver any certificates, instruments or other distributions issued
in connection with the Collateral directly to Federal Partners, in each case to
be held by Federal Partners, subject to the terms hereof. Upon an Event of
Default (as defined below) that has occurred and is continuing beyond any
applicable grace period, Federal Partners shall have the right, during such time
in its discretion and without notice to Pledgor, to transfer to or to register
in the name of Federal Partners or any of its nominees any or all of the Pledged
Stock. In addition, Federal Partners shall have the right at such time to
exchange certificates or instruments representing or evidencing Pledged Stock
for certificates or instruments of smaller or larger denominations.
 
4.  Pledgor shall direct Issuer, to register Federal Partners as a pledgee of
the shares issued by Issuer in Issuer’s stockholders list and deliver evidence
to Federal Partners that such registration has been made.
 
5.  Representations and Warranties of Pledgor. Pledgor represents and warrants
to Federal Partners (which representations and warranties shall be deemed to
continue to be made until all of the Indebtedness has been paid in full and each
Document and each agreement and instrument entered into in connection therewith
has been irrevocably terminated) that:
 
(a)  the execution, delivery and performance by Pledgor of this Agreement and
the pledge of the Collateral hereunder do not and will not result in any
violation of any agreement, indenture, instrument, license, judgment, decree,
order, law, statute, ordinance or other governmental rule or regulation
applicable to Pledgor;
 
 
2

--------------------------------------------------------------------------------

 
 
(b)  this Agreement constitutes the legal, valid, and binding obligation of
Pledgor enforceable against Pledgor in accordance with its terms;
 
(c)  (i) all Pledged Stock owned by Pledgor is set forth on Schedule A hereto
and (ii) Pledgor is the direct and beneficial owner of each share of the Pledged
Stock;
 
(d)  all of the shares of the Pledged Stock have been duly authorized, validly
issued and are fully paid and nonassessable;
 
(e)  no consent or approval of any person, corporation, governmental body,
regulatory authority or other entity that has not been obtained, is or will be
necessary for (i) the execution, delivery and performance of this Agreement,
(ii) the exercise by Federal Partners of any rights with respect to the
Collateral or (iii) the pledge and assignment of, and the grant of a security
interest in, the Collateral hereunder;
 
(f)  there are no pending or, to the best of Pledgor’s knowledge, threatened
actions or proceedings before any court, judicial body, administrative agency or
arbitrator which may materially adversely affect the Collateral;
 
(g)  Pledgor has the requisite power and authority to enter into this Agreement
and to pledge and assign the Collateral to Federal Partners in accordance with
the terms of this Agreement.
 
(h)  Pledgor owns each item of the Collateral and, except for the pledge and
security interest granted to Federal Partners hereunder, the Collateral shall
be, immediately following the closing of the transactions contemplated by the
Documents, free and clear of any other security interest, pledge, claim, lien,
charge, hypothecation, assignment, offset or encumbrance whatsoever
(collectively, “Liens”).
 
(i)  there are no restrictions on transfer of the Pledged Stock contained in the
certificate of incorporation or by-laws (or equivalent organizational documents)
of the Issuer or otherwise which have not otherwise been enforceably and legally
waived by the necessary parties.
 
(j)  none of the Pledged Stock has been issued or transferred in violation of
the securities registration, securities disclosure or similar laws of any
jurisdiction to which such issuance or transfer may be subject.
 
(k)  the pledge and assignment of the Collateral and the grant of a security
interest under this Agreement vest in Federal Partners all rights of Pledgor in
the Collateral as contemplated by this Agreement.
 
(l)  the Pledged Stock constitutes one hundred percent (100%) of the issued and
outstanding shares of capital stock of the Issuer.
 
 
3

--------------------------------------------------------------------------------

 
 
6.  Covenants. Pledgor covenants that, until the Indebtedness shall be satisfied
in full and each Document and each agreement and instrument entered into in
connection therewith is irrevocably terminated:
 
(a)  Pledgor will not sell, assign, transfer, convey, or otherwise dispose of
its rights in or to the Collateral or any interest therein; nor will Pledgor
create, incur or permit to exist any Lien whatsoever with respect to any of the
Collateral or the proceeds thereof .
 
(b)  Pledgor will, at its expense, defend Federal Partners’ right, title and
security interest in and to the Collateral against the claims of any other
party.
 
(c)  Pledgor shall at any time, and from time to time, upon the written request
of Federal Partners, execute and deliver such further documents and do such
further acts and things as Federal Partners may reasonably request in order to
effect the purposes of this Agreement including, but without limitation,
delivering to Federal Partners upon the occurrence of an Event of Default
irrevocable proxies in respect of the Collateral in form satisfactory to Federal
Partners. Until receipt thereof, upon an Event of Default that has occurred and
is continuing beyond any applicable grace period, this Agreement shall
constitute Pledgor’s proxy to Federal Partners or its nominee to vote all shares
of Collateral then registered in Pledgor’s name.
 
(d)  Pledgor will not consent to or approve the issuance of (i) any additional
shares of any class of capital stock or other equity interests of the Issuer; or
(ii) any securities convertible either voluntarily by the holder thereof or
automatically upon the occurrence or nonoccurrence of any event or condition
into, or any securities exchangeable for, any such shares, unless, in either
case, such shares are pledged as Collateral pursuant to this Agreement.
 
7.  Voting Rights and Dividends. In addition to Federal Partners’ rights and
remedies set forth in Section 8 hereof, in case an Event of Default shall have
occurred and be continuing, beyond any applicable cure period, Federal Partners
shall (i) be entitled to vote the Collateral, (ii) be entitled to give consents,
waivers and ratifications in respect of the Collateral (Pledgor hereby
irrevocably constituting and appointing Federal Partners, with full power of
substitution, the proxy and attorney-in-fact of Pledgor for such purposes) and
(iii) be entitled to collect and receive for its own use cash dividends paid on
the Collateral. Pledgor shall not be permitted to exercise or refrain from
exercising any voting rights or other powers if, in the reasonable judgment of
Federal Partners, such action would have a material adverse effect on the value
of the Collateral or any part thereof; and, provided, further, that Pledgor
shall give at least five (5) days’ written notice of the manner in which Pledgor
intends to exercise, or the reasons for refraining from exercising, any voting
rights or other powers other than with respect to any election of directors and
voting with respect to any incidental matters. Following the occurrence of an
Event of Default, all dividends and all other distributions in respect of any of
the Collateral, shall be delivered to Federal Partners to hold as Collateral and
shall, if received by Pledgor, be received in trust for the benefit of Federal
Partners, be segregated from the other property or funds of Pledgor, and be
forthwith delivered to Federal Partners as Collateral in the same form as so
received (with any necessary endorsement).
 
 
4

--------------------------------------------------------------------------------

 
 
8.  Event of Default. An Event of Default shall be deemed to have occurred and
may be declared by Federal Partners upon the happening of any of the following
events:
 
(a)  An “Event of Default” (or similar term) under any Document or any agreement
or note related to any Document shall have occurred and be continuing beyond any
applicable cure period;
 
(b)  Pledgor shall default in the performance of any of its obligations under
any agreement between Pledgor and Federal Partners, including, without
limitation, this Agreement, and such default shall not be cured for a period of
fifteen (15) days after the occurrence thereof;
 
(c)  Any representation or warranty of Pledgor made herein, in any Document or
in any agreement, statement or certificate given in writing pursuant hereto or
thereto or in connection herewith or therewith shall be false or misleading in
any material respect;
 
(d)  Any portion of the Collateral is subjected to levy of execution,
attachment, distraint or other judicial process; or any portion of the
Collateral is the subject of a claim (other than by Federal Partners) of a Lien
or other right or interest in or to the Collateral and such levy or claim shall
not be cured, disputed or stayed within a period of forty (40) days after the
occurrence thereof; or
 
(e)  Pledgor shall (i) apply for, consent to, or suffer to exist the appointment
of, or the taking of possession by, a receiver, custodian, trustee, liquidator
or other fiduciary of itself or of all or a substantial part of its property,
(ii) make a general assignment for the benefit of creditors, (iii) commence a
voluntary case under any state or federal bankruptcy laws (as now or hereafter
in effect), (iv) be adjudicated a bankrupt or insolvent, (v) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vi) acquiesce to, or fail to have dismissed, within sixty (60) days, any
petition filed against it in any involuntary case under such bankruptcy laws, or
(vii) take any action for the purpose of effecting any of the foregoing.
 
9.  Remedies. In case an Event of Default shall have occurred and be declared by
Federal Partners, Federal Partners may:
 
(a)  Transfer any or all of the Collateral into its name, or into the name of
its nominee or nominees;
 
(b)  Exercise all corporate rights with respect to the Collateral including,
without limitation, all rights of conversion, exchange, subscription or any
other rights, privileges or options pertaining to any shares of the Collateral
as if it were the absolute owner thereof, including, but without limitation, the
right to exchange, at its discretion, any or all of the Collateral upon the
merger, consolidation, reorganization, recapitalization or other readjustment of
the Issuer thereof, or upon the exercise by the Issuer of any right, privilege
or option pertaining to any of the Collateral, and, in connection therewith, to
deposit and deliver any and all of the Collateral with any committee,
depository, transfer agent, registrar or other designated agent upon such terms
and conditions as it may determine, all without liability except to account for
property actually received by it; and
 
 
5

--------------------------------------------------------------------------------

 
 
(c)  Subject to any requirement of applicable law, sell, assign and deliver the
whole or, from time to time, any part of the Collateral at the time held by
Federal Partners, at any private sale or at public auction, with or without
demand, advertisement or notice of the time or place of sale or adjournment
thereof or otherwise (all of which are hereby waived, except such notice as is
required by applicable law and cannot be waived), for cash or credit or for
other property for immediate or future delivery, and for such price or prices
and on such terms as Federal Partners in its sole discretion may determine, or
as may be required by applicable law.
 
Pledgor hereby waives and releases any and all right or equity of redemption,
whether before or after sale hereunder. At any such sale, unless prohibited by
applicable law, Federal Partners may bid for and purchase the whole or any part
of the Collateral so sold free from any such right or equity of redemption. All
moneys received by Federal Partners hereunder whether upon sale of the
Collateral or any part thereof or otherwise shall be held by Federal Partners
and applied by it as provided in Section 11 hereof. No failure or delay on the
part of Federal Partners in exercising any rights hereunder shall operate as a
waiver of any such rights nor shall any single or partial exercise of any such
rights preclude any other or future exercise thereof or the exercise of any
other rights hereunder. Federal Partners shall have no duty as to the collection
or protection of the Collateral or any income thereon nor any duty as to
preservation of any rights pertaining thereto, except to apply the funds in
accordance with the requirements of Section 11 hereof. Federal Partners may
exercise its rights with respect to property held hereunder without resort to
other security for or sources of reimbursement for the Indebtedness. In addition
to the foregoing, Federal Partners shall have all of the rights, remedies and
privileges of a secured party under the Uniform Commercial Code of New York
regardless of the jurisdiction in which enforcement hereof is sought.
 
10.  Private Sale. Pledgor recognizes that Federal Partners may be unable to
effect (or to do so only after delay which would adversely affect the value that
might be realized from the Collateral) a public sale of all or part of the
Collateral by reason of certain prohibitions contained in the Securities Act,
and may be compelled to resort to one or more private sales to a restricted
group of purchasers who will be obliged to agree, among other things, to acquire
such Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. Pledgor agrees that any such private sale may be
at prices and on terms less favorable to the seller than if sold at public sales
and that such private sales shall be deemed to have been made in a commercially
reasonable manner. Pledgor agrees that Federal Partners has no obligation to
delay sale of any Collateral for the period of time necessary to permit the
Issuer to register the Collateral for public sale under the Securities Act.
 
11.  Proceeds of Sale. The proceeds of any collection, recovery, receipt,
appropriation, realization or sale of the Collateral shall be applied by Federal
Partners as follows:
 
(a)  First, to the payment of all costs, reasonable expenses and charges of
Federal Partners and to the reimbursement of Federal Partners for the prior
payment of such costs, reasonable expenses and charges incurred in connection
with the care and safekeeping of the Collateral (including, without limitation,
the reasonable expenses of any sale or any other disposition of any of the
Collateral), the expenses of any taking, attorneys’ fees and reasonable
expenses, court costs, any other fees or expenses incurred or expenditures or
advances made by Federal Partners in the protection, enforcement or exercise of
its rights, powers or remedies hereunder;
 
 
6

--------------------------------------------------------------------------------

 
 
(b)  Second, to the payment of the Indebtedness, in whole or in part, in such
order as Federal Partners may elect, whether or not such Indebtedness is then
due;
 
(c)  Third, to such persons, firms, corporations or other entities as required
by applicable law including, without limitation, the UCC; and
 
(d)  Fourth, to the extent of any surplus to the Pledgor or as a court of
competent jurisdiction may direct.
 
In the event that the proceeds of any collection, recovery, receipt,
appropriation, realization or sale are insufficient to satisfy the Indebtedness,
Pledgor shall be liable for the deficiency plus the costs and fees of any
attorneys employed by Federal Partners to collect such deficiency.
 
12.  Waiver of Marshaling. Pledgor hereby waives any right to compel any
marshaling of any of the Collateral.
 
13.  No Waiver. Any and all of Federal Partners’ rights with respect to the
Liens granted under this Agreement shall continue unimpaired, and Pledgor shall
be and remain obligated in accordance with the terms hereof, notwithstanding (a)
the bankruptcy, insolvency or reorganization of Pledgor, (b) the release or
substitution of any item of the Collateral at any time, or of any rights or
interests therein, or (c) any delay, extension of time, renewal, compromise or
other indulgence granted by Federal Partners in reference to any of the
Indebtedness. Pledgor hereby waives all notice of any such delay, extension,
release, substitution, renewal, compromise or other indulgence, and hereby
consents to be bound hereby as fully and effectively as if Pledgor had expressly
agreed thereto in advance. No delay or extension of time by Federal Partners in
exercising any power of sale, option or other right or remedy hereunder, and no
failure by Federal Partners to give notice or make demand, shall constitute a
waiver thereof, or limit, impair or prejudice Federal Partners’ right to take
any action against Pledgor or to exercise any other power of sale, option or any
other right or remedy.
 
14.  Expenses. The Collateral shall secure, and Pledgor shall pay to Federal
Partners on demand, from time to time, all reasonable costs and expenses,
(including but not limited to, reasonable attorneys’ fees and costs, taxes, and
all transfer, recording, filing and other charges) of, or incidental to, the
custody, care, transfer, administration of the Collateral or any other
collateral, or in any way relating to the enforcement, protection or
preservation of the rights or remedies of Federal Partners under this Agreement
or with respect to any of the Indebtedness.
 
15.  Federal Partners Appointed Attorney-In-Fact and Performance by Federal
Partners. Upon the occurrence of an Event of Default, Pledgor hereby irrevocably
constitutes and appoints Federal Partners as Pledgor’s true and lawful
attorney-in-fact, with full power of substitution, to execute, acknowledge and
deliver any instruments and to do in Pledgor’s name, place and stead, all such
acts, things and deeds for and on behalf of and in the name of Pledgor, which
Pledgor could or might do or which Federal Partners may deem necessary,
desirable or convenient to accomplish the purposes of this Agreement, including,
without limitation, to execute such instruments of assignment or transfer or
orders and to register, convey or otherwise transfer title to the Collateral
into Federal Partners’ name. Pledgor hereby ratifies and confirms all that said
attorney-in-fact may so do and hereby declares this power of attorney to be
coupled with an interest and irrevocable. If Pledgor fails to perform any
agreement herein contained, Federal Partners may itself perform or cause
performance thereof, and any costs and expenses of Federal Partners incurred in
connection therewith shall be paid by the Pledgor.
 
 
7

--------------------------------------------------------------------------------

 
 
16.  WAIVERS. EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OTHER AGREEMENT EXECUTED
OR DELIVERED BY THEM IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HERETO HEREBY AGREES
AND CONSENTS THAT ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF EACH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
 
17.  Recapture. Notwithstanding anything to the contrary in this Agreement, if
Federal Partners receives any payment or payments on account of the
Indebtedness, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver, or any other party under the
United States Bankruptcy Code, as amended, or any other federal or state
bankruptcy, reorganization, moratorium or insolvency law relating to or
affecting the enforcement of creditors’ rights generally, common law or
equitable doctrine, then to the extent of any sum not finally retained by
Federal Partners, Pledgor’s obligations to Federal Partners shall be reinstated
and this Agreement shall remain in full force and effect (or be reinstated)
until payment shall have been made to Federal Partners, which payment shall be
due on demand.
 
18.  Captions. All captions in this Agreement are included herein for
convenience of reference only and shall not constitute part of this Agreement
for any other purpose.
 
19.  Miscellaneous.
 
(a)  This Agreement constitutes the entire and final agreement among the parties
with respect to the subject matter hereof and may not be changed, terminated or
otherwise varied except by a writing duly executed by the parties hereto.
 
(b)  No waiver of any term or condition of this Agreement, whether by delay,
omission or otherwise, shall be effective unless in writing and signed by the
party sought to be charged, and then such waiver shall be effective only in the
specific instance and for the purpose for which given.
 
 
8

--------------------------------------------------------------------------------

 
 
(c)  In the event that any provision of this Agreement or the application
thereof to Pledgor or any circumstance in any jurisdiction governing this
Agreement shall, to any extent, be invalid or unenforceable under any applicable
statute, regulation, or rule of law, such provision shall be deemed inoperative
to the extent that it may conflict therewith and shall be deemed modified to
conform to such statute, regulation or rule of law, and the remainder of this
Agreement and the application of any such invalid or unenforceable provision to
parties, jurisdictions, or circumstances other than to whom or to which it is
held invalid or unenforceable shall not be affected thereby, nor shall same
affect the validity or enforceability of any other provision of this Agreement.
 
(d)  This Agreement shall be binding upon Pledgor, and Pledgor’s successors and
assigns, and shall inure to the benefit of Federal Partners and its successors
and assigns.
 
(e)  Any notice or other communication required or permitted pursuant to this
Agreement shall be given in accordance with the Security Agreement.
 
(f)  This Agreement shall be governed by and construed and enforced in all
respects in accordance with the laws of the State of New York applied to
contracts to be performed wholly within the State of New York.
 
(g)  PLEDGOR EXPRESSLY CONSENTS TO THE JURISDICTION AND VENUE OF EACH COURT OF
COMPETENT JURISDICTION LOCATED IN THE STATE OF NEW YORK FOR ALL PURPOSES IN
CONNECTION WITH THIS AGREEMENT. ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY ANY MATTER OR CLAIM IN ANY WAY ARISING OUT OF, RELATED TO OR
CONNECTED WITH THIS AGREEMENT SHALL BE BROUGHT ONLY IN A STATE COURT LOCATED IN
THE COUNTY OF NEW YORK, STATE OF NEW YORK. PLEDGOR FURTHER CONSENTS THAT ANY
SUMMONS, SUBPOENA OR OTHER PROCESS OR PAPERS (INCLUDING, WITHOUT LIMITATION, ANY
NOTICE OR MOTION OR OTHER APPLICATION TO EITHER OF THE AFOREMENTIONED COURTS OR
A JUDGE THEREOF) OR ANY NOTICE IN CONNECTION WITH ANY PROCEEDINGS HEREUNDER, MAY
BE SERVED INSIDE OR OUTSIDE OF THE STATE OF NEW YORK OR THE SOUTHERN DISTRICT OF
NEW YORK BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY
PERSONAL SERVICE PROVIDED A REASONABLE TIME FOR APPEARANCE IS PERMITTED, OR IN
SUCH OTHER MANNER AS MAY BE PERMISSIBLE UNDER THE RULES OF SAID COURTS. EACH
PLEDGOR WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION INSTITUTED
HEREON AND SHALL NOT ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE
OR BASED UPON FORUM NON CONVENIENS.
 
(h)  It is understood and agreed that any person or entity that desires to
become a Pledgor hereunder, or is required to execute a counterpart of this
Agreement after the date hereof pursuant to the requirements of any Document,
shall become a Pledgor hereunder by (x) executing a Joinder Agreement in form
and substance satisfactory to Federal Partners, (y) delivering supplements to
such exhibits and annexes to such Documents as Federal Partners shall reasonably
request and (z) taking all actions as specified in this Agreement as would have
been taken by such Pledgor had it been an original party to this Agreement, in
each case with all documents required above to be delivered to Federal Partners
and with all documents and actions required above to be taken to the reasonable
satisfaction of Federal Partners.
 
 
9

--------------------------------------------------------------------------------

 
 
(i)  This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original and all of which when taken together shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile transmission shall be deemed an original signature hereto.
 
(j) By its signature below, Tcomt, Inc., a Delaware corporation (“Tcomt”),
hereby agrees that it shall register Federal Partners as a pledgee of the shares
issued by Tcomt in Tcomt’s stockholders list and deliver evidence to Federal
Partners that such registration has been made (the “Registration Requirement”).
Pledgor acknowledges that Tcomt’s failure to deliver evidence satisfactory to
Federal Partners of Tcomt’s compliance with the Registration Requirement within
five (5) days of Federal Partners’ demand therefor shall constitute an Event of
Default under and as defined in the Pledge Agreement which shall not be subject
to any cure or grace period without Federal Partners’ written consent thereto.
 
[Remainder of Page Intentionally Left Blank]


 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Stock Pledge Agreement
as of the day and year first written above.
 

       
THOMAS VENTURES, INC.
 
   
   
  By:   /s/ MICHAEL LUTHER  

--------------------------------------------------------------------------------

Name: Michael Luther
 
Title: CRO

 

       
TCOMT, INC.
 
   
   
  By:   /s/ CLIFFORD RHEE  

--------------------------------------------------------------------------------

Name: Clifford Rhee
 
Title: President

 

       
FEDERAL PARTNERS, L.P.
By NINTH FLOOR CORPORATION,
Its General Partner
 
   
   
  By:   /s/ STEPHEN M. DUFF  

--------------------------------------------------------------------------------

Name: Stephen M. Duff
 
Title:

 
 
11

--------------------------------------------------------------------------------

 

SCHEDULE A
 
Pledged Stock
 
Pledgor
 
Issuer
 
Class of Stock
 
Stock Certificate Number
 
Par Value
 
Number of
Shares
Thomas Ventures, Inc.
 
Tcomt, Inc.
 
Common
 
2
 
.001
 
200

 
 

--------------------------------------------------------------------------------

 